PoefenbaRGER, Judge,

(concurring):

1 agree that we have no jurisdiction of the question certified. If the action of the court upon the bill had occurred in term, instead of in vacation, the result would be the same. The statute does not contemplate review, on a certificate, of the award or denial of relief on pleadings, either interlocutory or final. It goes to sufficiency of process and pleadings only. There should have been a demurrer to the bill and a ruling upon it. The ruling upon the application for the injunction only incidentally involved sufficiency of the bill. A bill might *441be perfectly good and yet show no ground for an injunction. The award of an injunction implies sufficiency of the bill, of course, but it carries no implication that the question was even considered by the court: Sometimes, even basic questions of this kind are not raised nor suggested on applications for injunctions. Refusal of an injunction may or may not imply insufficiency of the bill. The statute authorizes certification of certain classes of questions, after decision thereof by the trial courts, but the order of the certifying court is the foundation of our jurisdiction in every instance; and, to the extent of its subject matter, it should be as certain and definite as any other judgment or decree. To obtain these qualities in the question certified, as well as to keep ourselves within the terms of the statute, it is necessary to require a ruling upon a direct and unequivocal challange of the bill, when the sufficiency of such a pleading is the question certified. Ordinarily, such a question can be raised only by a demurrer, either formal or informal.

Response to questions certified declined for .want of jurisdiction.